Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3 and 31 are currently pending. Claims 1 and 3 have been amended by Applicants’ amendment filed 11-16-2020. Claims 5, 9, 11 and 19 have been canceled by Applicants’ amendment filed 11-16-2020. Claim 31 has been added by Applicants’ amendment filed 11-16-2020.

Applicant's election with traverse of Group I, claims 1-19 (claims 2, 4, 17, 18 and 20-30, now canceled), directed to a covalently bonded, 3-dimensional lattice microarray system, and the election of Species as follows:
Species (A): wherein the second reactive moiety is a nucleotide base (instant claim 6),
Species (B): wherein the species of bifunctional polymer linkers is an oligonucleotide (instant claim 10), and
Species (C): wherein the species election of adsorptive group is a single stranded nucleic acid (instant claim 12), in the reply filed on January 14, 2019 was previously acknowledged.  

Applicant's Supplemental election of:
Species (A): wherein the species sequences comprise SEQ ID NOS: 42, 53, 54, 65, 72, 90, 92, 95, 108 and 118 (instant claim 1), in the reply filed June 8, 2020 is acknowledged. 

Regarding the species of SEQ ID NO of Species (A) (instant claim 1), upon further consideration, the examiner rejoined SEQ ID NO: 37 because the examination of both species together do not represent undue burden. 

Claims 20-29 (now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking January 14, 2019.

Claims 8 and 12-16 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 14, 2019.
The restriction requirement was deemed proper and was made FINAL.

The claims are examined insofar as they read on the elected species.
 
A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

	Therefore, claims 1, 3 and 31 are under consideration to which the following grounds of rejection are applicable.

Terminal Disclaimers
Applicants filing of an electronic terminal disclaimer to obviate a non-statutory double patenting rejection over US Patent Application No. 15/916,062, filed on May 3, 2019, is acknowledged. 

Priority
The present application filed October 11, 2018, is a CON of US Patent Application 15/916,062, filed March 8, 2018, which is a CIP of US Patent Application No. 15/338,561, filed December 22, 2016, which claims the benefit of US Provisional Patent Application 62/271,371, filed December 28, 2015.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
 See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, US Patent Application No. 15/388,561, filed December 22, 2016 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for, “nucleotide sequences from different pathogenic bacteria”, and “nucleotide sequences from different pathogenic fungi”, more specifically, at least SEQ ID NOS: 47, 48, 59, 70, 72, 78, 95, 99, 106, 109, 127 and 128 are not recited in US Patent Application No. 15/388,561. Therefore, the priority date for the presently claimed invention is March 8, 2018, the filing date of US Patent Application 15/916,062, filed March 8, 2018. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 1 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed November 16, 2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting
The provisional rejection of claims 1 and 3 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 11, 12, 14, 15, 18, 19, 21 and 22 of copending US Patent Application No. 15/916,062 due to Applicant’s fling of a terminal disclaimer, in the reply filed 05-03-2019.



Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term "a solid support with a front surface and a back surface" to refer to any solid support or portion thereof having any structure, wherein the solid support is substantially flat and has a front surface and a back surface such as, for example, a planar support, a polymer coating, the wells of a well-pate, the bottom of a vial, a triangle pyramid, a triangular prism, etc. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1 and 3 is maintained, and claim 31 is newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “glass support with a front surface and back surface with a plurality of activated surface moieties each covalently reactive with a primary amine attached to the front surface” in lines 3-5 because it is completely unclear as to what surface moieties are actually present on the front of the glass surface, and whether the term refers to reactive amine moieties on the front of the glass surface that react with different groups; whether the term refers to activated surface moieties on a bare glass surface react with a reactive primary amine to form different surface moieties that can react with oligodeoxythymidine linkers, and/or whether the claim is intended to recite that the glass surface moieties will react with amines on a plurality of oligodeoxythymidine linkers and, thus, the metes and bounds of the claim cannot be determined.
Claims 1 and 3 are indefinite for the recitation of the term “amino group” such as recited in claim 1, line 8 because the “amino groups” such as recited as being on the 3’ terminus of the linker, are not covalently reactive with primary amines attached to the front surface of the glass support as recited in the instant claims. Moreover, the Examiner respectfully points out that if the amino group of an oligodeoxythymidine linker reacts with an activated surface moiety, the linker no longer comprises an “amino group”, such that the microarray does not comprise a linker with an amino group at its 3’ terminus and, thus, the metes and bounds of the claim cannot be determined.

	Claims 1 and 31 are indefinite for the recitation of the term “different” such as recited in claim 1, lines 14 and 15 because it is unclear whether the nucleotide sequences from the “different” pathogenic bacteria and the “different” fungi refer to nucleotide sequences from different species of bacteria and/or from “different” species of fungi (e.g., multiple different nucleotide sequences such as SEQ ID NOS: 37, 60 and 85); and/or whether the term refers to nucleotide sequences from different individual bacteria of the same species, and/or nucleotide sequences from different individual fungi from the same species (e.g., multiple copies of a single sequence such as comprising SEQ ID NO: 37) and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “said nucleotide sequences” in lines 17-18. There is insufficient antecedent basis for the term “said nucleotide sequences” in the claim because claim 1, lines 13-14 recite the term “a plurality of nucleotide sequences”. The Examiner suggests that Applicant amend the claim to recite, for example, “each nucleotide sequence of the plurality of nucleotide sequences with terminal”.

Claim Rejections - 35 USC§ 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed 11-16-2020.

The rejection of claims 1 and 3 is maintained, and claim 31 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Pierik et al. (US Patent 9657338, issued May 23, 2017; effective filing date October 1, 2008) in view of Fisher et al. (US Patent Application Publication No. 20040110129, 
Regarding claims 1 (in part) and 3, Pierik et al. teach a method for immobilizing nucleic acids on a support, such that the nucleic acid comprises a stretch of nucleotides of only one base-type and the immobilization of the nucleic acid on a support is by crosslinking by light and the use of the immobilized nucleic acids for the production of arrays, wherein the method allows for efficient immobilization of nucleic acids and concomitantly minimizes damages in the nucleic acid molecule during the immobilization process (corresponding to crosslinking) (Abstract; and col 2, lines 63-67). Pierik et al. teach that the invention comprises a solid support comprising amine-functionalized groups (interpreted as chemically activatable groups; and an amino group, claim 3), wherein the solid support comprises a non-porous substrate such as glass, nitrocellulose, cyclic olefin copolymer (COC), polypropylene, polyethylene, or polycarbonate, including glass slides (corresponding to a substantially flat solid support having a front and back side; chemical activatable groups; and glass, claim 1) (col 4, lines 27-31 and 43-49; and col 15, line 6). Pierik et al. teach in Figures 3A and 3B, that the capture oligonucleotides (interpreted as linkers) comprising Tor A nucleotides as a function of the base-type (T or A) and the number of bases including 2, 4, 5, 6, 7, 8, 16, 32 or 40 nucleotides, wherein the stretch of nucleotides having one base-type can vary in length between only a few bases and more than 100 bases (corresponding to thymidine linkers comprising 20 to 40 thymidine bases, claim 1) (col 5, lines 39-47; col 7, lines 27-29; col 9, lines 39-42; and Figures 3A-B). Pierik et al. teach that the nucleic acids have the structure of formula 5'-Yn-Xm-Br-Xp-Zq-3', wherein Y and Z are stretches of nucleotides of only one base-type, wherein Y and Z can be the same or different, X is a spacer, and B being a sequence of more than one base type (corresponding to oligodeoxythymidine linker; and 20-40 thymidine bases, claim 1) (col 4, lines 14-18; and col 9, lines 56-65). Pierik et al. teach that B is used for specific detection reactions in a classical hybridization or microarray approach such as interaction reactions with oligonucleotide which specifically bind to their complementary region residing within B (interpreting B as including a target specific sequence) (col 10, lines40-43). Pierik et al. teach that the support material can comprise photoactivatable compounds that can be used for an interaction between the support material and the nucleic acid molecules that can also be used as connector molecules (interpreted as an deoxythymidine linker) including photobiotin or reactive moieties like succinimidyl-6-[4-azido-2'-nitro-phenylamino]-hexanoate, wherein photobiotin is composed of a biotinyl group (interpreted as an amino group), a linker group, and a nitrophenyl azide group which is photoactivatable (corresponding to a chemical activatable groups; amino reactive moiety, claim 3) (col 13, lines 30-35; and col 14, lines 1-9). Pierik et al. teach that the support material comprises psoralen, which is a bifunctional photochemical crosslinking reagent for nucleic acids (corresponding to an oligodeoxy-thymidine linker linker) (col 14, lines 25-27). Pierik et al. teach that the diagnostic kit of the invention can be used for the detection and/or diagnosis of deficiencies or disorders of the immune system, to monitor hemostatic or thrombolytic activity, to detect autoimmune disorders, to detect and/or diagnose hyper-proliferative disorders including neoplasms, and/or to detect bacterial or fungal agents that can cause disease or symptoms (corresponding to sequences complimentary to pathogens, claim 1) (col 19, lines 3-5, 26-28, 35-38 and 54-56; and col 15, lines 30-33). Pierik et al. teach that the nucleic acid to be immobilized can comprise one or more labels at any position throughout the molecule including fluorescent labels (col 11, lines 46-49 and 57-58). Pierik et al. teach that typical reaction partners for a nucleic acid molecule comprises moieties which are capable of binding to nucleic acids such as amine-functionalized nucleic acids, or functional groups can be introduced into the support material including carboxylate groups (corresponding to chemically activatable amino group, claim 3) (col 13, lines 23-25 and 30-38). Pierik et al. teach the diagnosis of diseases or disorders in animal or plants; and the detection of bacterial or fungal agents that can cause disease or symptoms (col 18, lines 43-45; and col 20, lines 30-33), wherein it is known that cannabis material can be identified in a sample by using a cannabis specific nucleotide sequence as evidenced by Linacre et al. (pg. 2, third full paragraph). 
Pierik et al. do not specifically teach probes comprising about five to about seven terminal thymidine bases at the 5' end and the 3' end, or a plurality of nucleic acid probes comprising SEQ ID NOS: 37-125 (instant claim 1, in part); or further comprising SEQ ID NOS: 126-128 (instant claim 31).
claim 1 (in part) and 31, Fischer et al. teach a method for species-specific identification of a Mycobacterium species and for identifying the species of Mycobacterium in a sample, and for the detection of Mycobacterium using Mycobacterium-specific oligonucleotides (Abstract). Fischer et al. teach target nucleic acid sequences can include oligonucleotides such as deoxyribonucleic acid, ribonucleic acid, and peptide-nucleic acid, or polymerase chain reaction fragments (paragraph [0132], lines 10-13). Fischer et al. teach SEQ ID NO: 34 (interpreted as instant SEQ ID NO: 37, bases 328-342) (pg. 19, SEQ ID NO: 34). Fischer et al. teach that multiple Mycobacterium species are pathogenic, and that some Mycobacterium species such as MAC, survive well in soil, water and food and can be carried by animals (paragraphs [0004]; and [0014]). Fischer et al. teach that a method for identifying a species of Mycobacterium present in a sample includes providing a plurality of single stranded Mycobacterium species-specific oligonucleotide probes chemically linked to a solid support surface in an array (corresponding to a plurality of different nucleic acid probes having SEQ ID NO: 37, claim 1) (paragraph [0017], lines 1-5). Fischer et al. teach Mycobacterium detection arrays including amplification using mycobacterial specific primers including hybridization as an 18 base pair poly-T biotin (paragraph [0023]). Fischer et al. teach that a sample can be a biological specimen such as a bodily fluid including blood, serum, respirator fluids including sputum, or conventional clinical samples including tissue (paragraphs [0042]­[0043]). Fisher et al. teach that the Mycobacterium oligonucleotide probes can be attached to the support by non-Mycobacterium sequences such as oligonucleotides or other molecules that serve as spacers or linkers (interpreted as bound to an oligonucleotide linker) (paragraph [0108]).
Although the combined references of Pierik et al. and Fisher et al. do not specifically teach SEQ ID NOS: 126-128, Pierik et al. do teach the diagnosis of diseases or disorders in animal or plants; and the detection of bacterial or fungal agents that can cause disease or symptoms, wherein it is known that cannabis material can be identified in a sample by using a cannabis specific nucleotide sequence as evidenced by Linacre et al.; while Fisher et al. teach the species-specific identification of a Mycobacterium species, and detecting and identifying the species of Mycobacterium in a sample including pathogenic Mycobacterium species are pathogenic using Mycobacterium-specific oligonucleotides, such that one of ordinary skill in the art before the effective filing date of the claimed 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the immobilization of nucleic acids on a solid support for the production of diagnostic arrays exemplified by Pierik et al. to include the species-specific probes including probes for Mycobacterium-specific oligonucleotides as disclosed by Fisher et al. with a reasonable expectation of success in detecting and diagnosing diseases or disorders in animals or plants including the detection of Mycobacterium such as M. tuberculosis, M. leprae, and M. kansasii.
The combined references of Pierik et al. and Fisher et al. do not specifically teach nucleic acid probes comprising about five to about seven terminal thymidine bases at the 5' end and the 3' end thereof (instant claim 1, in part). 
Regarding claim 1 (in part), Hogan et al. teach a biomolecular hybridization device that comprises a non-hybridizing poly-T sequence at one or both ends of the 5' or 3' end of the oligonucleotides (corresponding to 1-8 poly-T sequences on both ends of the 5' and 3' ends of a probe) (paragraph [0021], lines 17-20). Hogan et al. teach that probes including variants 1-8 with flanking domains comprising poly-thymine (poly-T) sequence or other inert sequence of bases are used to enhance surface adsorption of the probe without altering the ability of the central 14-mer region to bind a cognate nucleic acid target, thus, generating probes with an overall length of 20 bases (interpreted as a probe comprising thymidine bases such as in SEQ ID NOS: 37-125, claim 1) (paragraphs [0064], lines 13-14; [0122], lines 8-15; and Table 4), where it is known that oligonucleotide poly T spacers can be used to optimize probe-target interactions as evidenced by Colau et al. (paragraph [0075]).
"It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 16, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Pierik teaches that the Br stretch of the hybridization probe sequence is part of the nucleic acid photo-crosslinked to the photoactive surface or the support. This is not Applicant’s microarray (Applicant Remarks, pg. 16, first full paragraph); (b) in considering the combination of Fisher, Hogan and Colau with Pierik, at best, the combination might suggest modifying Yn/Zn to poly-Ts or to replace the abasic spacer with poly-Ts as in Hogan; and there is no suggestion to remove the hybridization probe Br or even the segment Xm-Br-Xp to crosslink with Yn-Zq (Applicant Remarks, pg. 16, last full paragraph); (c) Applicant submits that the disclosure of Hogan and Fisher in combination supports keeping the nucleic acid structure as disclosed in Pierik where the nucleic acid is modified as polyT-B-polyT even with B as the mycobacterium sequence, otherwise, this is a teaching (d) the combination of references does not disclose any of probe sequences SEQ ID NOS: 38-125 (Applicant Remarks, pg. 17, second full paragraph).
Regarding (a) and (b), regarding Applicant’s assertion that Pierik et al. do not teach Applicant’s microarray, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). It is unclear to the Examiner what Applicant believes is not taught by the combined references of Pierik et al., Fisher et al. and Hogan et al, whether Applicant’s argument is directed to the combination of the references, and/or whether Applicant believes that the reasons to combine the cited references is somehow insufficient.
It is noted that Pierik et al. teach immobilizing nucleic acids on a support using bifunctional connector molecules including nucleic acids having the formula 5'-Yn-Xm-Br-Xp-Zq-3', wherein Y and Z are stretches of nucleotides of only one base-type including 2 to 100 thymidine bases, X is a spacer, and B being a sequence of more than one base type (the bifunctional connectors are interpreted as oligodeoxythymidine linkers comprising 20-60 thymidine bases).
Regarding (c), please see the discussion supra that none of the references has to teach each and every claim limitation. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (underline added). See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Moreover, MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (underline added). In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Furthermore, the Applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious (underline added).  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Regarding what Applicant believes is disclosed in the combination of references, the Examiner disagrees. Pierik et al. teach immobilizing nucleic acids on a support using bifunctional connector molecules including nucleic acids having the formula 5'-Yn-Xm-Br-Xp-Zq-3', wherein Y and Z are stretches of nucleotides of only one base-type including 2 to 100 thymidine bases, X is a spacer, and B being a sequence of more than one base type (the bifunctional connectors are interpreted as oligodeoxythymidine linkers comprising 20-60 thymidine bases); and that B is used for specific detection reactions in a classical hybridization or microarray approach such as interaction reactions with oligonucleotide which specifically bind to their complementary region residing within B (interpreting B as including a target specific sequence); Fisher et al. teach the detection of Mycobacterium using Mycobacterium-specific oligonucleotides including target nucleic acid sequences such as SEQ ID NO: 34 (interpreted as different bacterial sequences SEQ ID NO: 37). Hogan et al. teach a biomolecular hybridization device that comprises a non-hybridizing poly-T sequence at one or both ends of the 5' or 3' end of the oligonucleotides (corresponding to 1-8 poly-T sequences on both ends of the 5' and 3' ends of a probe), wherein the 1-8 poly-T sequences are used to enhance surface adsorption of the probe without altering the ability of the central 14-mer region to bind a cognate nucleic acid target. Thus, the combined references teach all of the limitations of the claims.
Regarding (d), regarding Applicant’s assertion that the combined references teach SEQ ID NO: 37, but that the combination of references does not disclose any of probe sequences SEQ ID NOS: 38-125, the Examiner directs Applicant’s attention to the language of instant claim 1. Instant claim 1 recites “a plurality of nucleotide sequences from different pathogenic bacteria selected from the group consisting of SEQ ID NOS: 37-85” in lines 13-15. Thus, multiple sequences comprising SEQ ID NO: 37 (e.g., from a plurality of bacteria of the same species present in a sample) read on the limitation of instant claim 1. Thus, multiple sequences comprising SEQ ID NO: 37 from multiple different organisms of the same species can be detected.



(2)	The rejection of claims 1 and 3 is maintained, and claim 31 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Frisen et al. (US Patent Application Publication No. 20140066318, published March 6, 2014) in view Fischer et al. (US Patent Application Publication No. 20040110129, published June 10, 2004); and Hogan et al. (US Patent Application Publication No. 20090011949, published January 8, 2009) as evidenced by and Colau et al. (US Patent Application Publication No. 20100184022, published July 22, 201 0); and Hogan et al. (hereinafter "Hogan '94 7") (US Patent Application Publication No. 2014034294 7, published November 20, 2014); and Linacre et al. (International Patent Application WO98/24929, published June 11, 1998).
Regarding claims 1 (in part) and 3, Frisen et al. teach methods and products for the localized or spatial detection of nucleic acids in a tissue sample, comprising; (a) providing an array comprising a substrate on which multiple species of capture probes are directly or indirectly immobilized such that each species occupies a distinct position on the array and is oriented to have a free 3' end to enable said probe to function as a primer for a primer extension or ligation reaction, wherein each species of capture probe comprises a nucleic acid molecule with 5' to 3'; (i) a positional domain that corresponds to the position of the capture probe on the array (interpreted as the bottom end of the oligonucleotide linker); and (ii) a capture domain comprises a poly-T (or a "poly-T-like") oligonucleotide, where the random sequence can be located 5' or 3' of the poly-T sequence, and that degenerate capture domains can also be used (paragraph [0092]). Frisen et al. teach that probes are attached to a solid surface or substrate (interpreted as a solid support) by a covalent bond to a chemical matrix such as epoxy-silane, amino-silane, lysine, polyacrylamide, etc., wherein the substrate is typically glass, plastic, microscopic beads, or silicon chip or slide (interpreted as glass, acrylic resin, and ceramic); and that the probes can be attached to the array by any suitable means including where the probes are immobilized to the substrate of the array by chemical immobilization between functional groups on the substrate (interpreted as chemically activatable groups) and corresponding functional elements on the probe (interpreted as the first reactive moiety) (corresponding to solid support; glass; chemically activatable groups; covalent attachment; first reactive moiety; and epoxy-silane, claims 1 and 3) (paragraphs [0070]-[0071 ]). Frisen et al. teach the use of barcoded oligo-dT probes to capture analysis of any tissue in any species including animal, plant, and fungus (paragraphs [0021], lines 40-42), wherein it is known that cannabis material can be identified in a sample by using a cannabis specific nucleotide sequence as evidenced by Linacre et al. (pg. 2, third full paragraph).
Frisen et al. do not specifically teach probes comprising about five to about seven terminal thymidine bases at the 5' end and the 3' end, or a plurality of nucleic acid probes comprising SEQ ID NOS: 37-125 (instant claim 1, in part); or SEQ ID NOS: 126-128 (instant claim 31).
Regarding claim 1 (in part) and 31, Fischer et al. teach a method for species-specific identification of a Mycobacterium species, and for identifying the species of Mycobacterium in a sample, and for the detection of Mycobacterium using Mycobacterium-specific oligonucleotides (Abstract). Fischer et al. teach target nucleic acid sequences can include oligonucleotides such as deoxyribonucleic acid, ribonucleic acid, and peptide-nucleic acid, or polymerase chain reaction fragments (paragraph [0132], lines 10-13). Fischer et al. teach SEQ ID NO: 34 (interpreted as instant SEQ ID NO: 37, bases 328-342) (pg. 19, SEQ ID NO: 34). Fischer et al. teach that multiple Mycobacterium species are pathogenic, and that some Mycobacterium species such as MAC, survive well in soil, water and food and can be carried 
(paragraph [0017], lines 1-5). Fischer et al. teach Mycobacterium detection arrays including amplification using mycobacterial specific primers including hybridization as an 18 base pair poly-T biotin (paragraph [0023]). Fischer et al. teach that a sample can be a biological specimen such as a bodily fluid including blood, serum, respirator fluids including sputum, or conventional clinical samples including tissue (paragraphs [0042]-[0043]). Fisher et al. teach that the Mycobacterium oligonucleotide probes can be attached to the support by non-Mycobacterium sequences such as oligonucleotides or other molecules that serve as spacers or linkers (interpreted as bound to an oligonucleotide linker) (paragraph [0108]). 
Although the combined references of Frisen et al. and Fisher et al. do not specifically teach SEQ ID NOS: 126-128, Frisen et al. teach that the strategy is available for the analysis of any tissue in any species including animal, plant, and fungus, wherein it is known that cannabis material can be identified in a sample by using a cannabis specific nucleotide sequence as evidenced by Linacre et al.; while Fisher et al. teach the species-specific identification of a Mycobacterium species, and detecting and identifying the species of Mycobacterium in a sample including pathogenic Mycobacterium species are pathogenic using Mycobacterium-specific oligonucleotides, such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that target-specific nucleic acid probes including probes comprising for cannabis-specific nucleotide sequences such as SEQ ID NOS: 126-128 can be used to detect and identify cannabis in a sample.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array comprising a substrate on which multiple species of capture probes are directly or indirectly immobilized exemplified by Frisen et al. to include the species­specific probes including probes for Mycobacterium-specific oligonucleotides as disclosed by Fisher et al. with a reasonable expectation of success in the localized detection of nucleic acids in a tissue sample and/or in diagnosing a particular disease or condition including detecting Mycobacterium in a sample including Mycobacterium such as M. tuberculosis, M. leprae, and M. kansasii. 

Regarding claim 1 (in part), Hogan et al. teach a biomolecular hybridization device that comprises a non-hybridizing poly-T sequence at one or both ends of the 5' or 3' end of the oligonucleotides (corresponding to capture probes 1-8 poly-T sequences on both ends of the 5' and 3' ends of a probe) (paragraph [0021], lines 17-20). Hogan et al. teach that probes including variants 1-8 with flanking domains comprising poly-thymine (poly-T) sequence or other inert sequence of bases are used to enhance surface adsorption of the probe without altering the ability of the central 14-mer region to bind a cognate nucleic acid target, thus, generating probes with an overall length of 20 bases (interpreted as capture probes comprising about five to about 7 thymidine bases, claim 1) (paragraphs [0064], lines 13-14; [0122], lines 8-15; and Table 4), where it is known that oligonucleotide poly T spacers can be used to optimize probe-target interactions as evidenced by Colau et al. (paragraph [0075]). 
"It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950)". Therefore, in view of the benefits of using species-specific oligonucleotide probes as exemplified by Fisher et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capture probe bound to the linker comprising a positional domain and a capture domain including an oligo-dT probe comprising a barcode as disclosed by Frisen et al. to include the capture probes comprising sequences of interest related to disease or disease-causing organisms such as mycobacterium sequences that can be present in a sample of bodily fluid or tissue as taught by Fisher et al., wherein the 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 16, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant’s method includes contacting a glass support with a solvent mixture of oligodeoxythymidine linkers and nucleic acid probes followed by the steps of covalently attaching linkers, evaporating the water, and photochemically crosslinking the probes to the linkers manufactures an array (Applicant Remarks, pg. 21, third full paragraph); (b) there might be a suggestion to modify Frisen by having the 5’ positional domain of the capture probe comprise a poly-T tail or segment that is covalently linked to the substrate as in Hogan, but this is not Applicant’s microarray (Applicant Remarks, pg. 22, first full paragraph); (c) modifying the primary reference of Frisen to Applicant’s microarray has the positional domain comprising about 20 to about 60 thymidine bases with a 3’ amino on each covalently linked to an activated substrate and a separate capture domain sequences which must be nucleic acid probe sequences from a pathogenic bacteria, not primer sequences; crosslinking the capture domain primer sequences to the positional domain sequences removes the positional domain correspondence to the tissue section and eliminates a free 3’ end such that the modification would not function as intended (pg. 22, second full paragraph and last partial paragraph; and pg. 23, first partial paragraph; and (d) arguendo, should one find a suggestion to modify the array in Frisen with positional domain sequences as linkers and the capture domain sequences to be crosslinked therewith, the capture domain must be a primer sequence to hybridize to naturally occurring nucleic acid .
Regarding (a), the Examiner notes that instant claim 1 is directed to a microarray, and not to the process of manufacturing the microarray. The Examiner asserts that the process carried out to produce the microarray as described by Applicant is not germane to the patentability of the microarray itself. As noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus, the combined references teach all of the limitations of instant claim 1.
Regarding (b), (c) and (d), please see the discussion supra regarding the Examiner’s response to Applicant’s argument including that the instant claims are directed to a composition of matter. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Applicant’s arguments are unclear to the Examiner, such that it is unclear as to what Applicant believes is not taught by the combined references of Frisen et al., Fisher et al. and Hogan et al,  and/or whether Applicant’s argument is directed to the specific combination of the references (e.g., obviousness, teaching away, etc.). For example, instant claim 1 recites oligodeoxythymidine linkers covalently attached to activated surface moieties on the surface of the substrate, such that the Examiner is unclear as to why Applicant asserts that the probes must be crosslinked to the array. Crosslinked elements are not recited in instant claim 1. Regarding Applicant’s assertion that modifying Frisen et al. teach away from the intended purpose of the microarray, the Examiner disagrees. Frisen et al. teach methods and products for the localized or spatial detection of nucleic acids in a tissue sample, comprising; (a) providing an array comprising a substrate on which multiple species of capture probes are directly or indirectly immobilized such that each species occupies a distinct position on the array and is oriented to have a free 3' end to enable said probe to function as a primer for a primer extension or ligation reaction, wherein each species of capture probe comprises a nucleic acid molecule with 5' to 3'; (i) a positional domain that corresponds to the position of the capture probe on the array (interpreted as the bottom end of the oligonucleotide linker); and (ii) a capture domain (interpreted as the top domain of the oligonucleotide linker); (b) contacting said array with a tissue sample such that the position of a capture probe on the array can be correlated with a position in the tissue sample and allowing nucleic acids of the tissue sample to hybridize to the capture domain of the capture probe, wherein a tissue sample an be from any organism including a plant, animal or fungal; that the capture domain can be selected or designed to bind (or is capable of binding) selectively or specifically to a particular nucleic acid such as RNA for detection and analysis, wherein the capture domain comprises a poly-T DNA oligonucleotide (interpreted as oligodeoxythymidine linkers) having a series of consecutive deoxythymidine residues linked by phosphodiester bonds, which is capable of hybridizing to the poly-A tail of mRNA, wherein the poly-T element of the capture domain is at least 25, 30 or 35 nucleotides (corresponding to a plurality of oligonucleotide linkers; and 40 to 60 thymidine bases). Fisher et al. teach the detection of Mycobacterium using Mycobacterium-specific oligonucleotides including target nucleic acid sequences such as SEQ ID NO: 34 (interpreted as different bacterial sequences SEQ ID NO: 37). Hogan et al. teach a biomolecular hybridization device that comprises a non-hybridizing poly-T sequence at one or both ends of the 5' or 3' end of the oligonucleotides (corresponding to capture probes comprising 1-8 poly-T sequences on both ends of the 5' and 3' ends of a probe), wherein the 1-8 poly-T sequences are used to enhance surface adsorption of the probe without altering the ability of the central 14-mer region to bind a cognate nucleic acid target. Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capture probe bound to the linker comprising a positional domain and a capture domain including an oligo-dT probe comprising a barcode as disclosed by Frisen et al. to include the capture probes comprising sequences of interest related to disease or disease-causing organisms such as mycobacterium sequences that can be present in a sample of bodily fluid or tissue as taught by Fisher et al., wherein the probes comprise one to eight flanking poly-T sequences as taught by Hogan et al. with a reasonable expectation of success in creating a microarray system for the detection of target sequences of interest including species-specific nucleic acid sequences from plants, animals or fungi such as mycobacterium nucleic acid sequences; and/or for the localized or spatial detection of nucleic acids including 


New Objections/Rejections
Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 31 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Press Release (Cannabis Business Executive, January 2017, 1-2) as evidenced by Eggers et al. (Inform Magazine, April 2017, 1-11). This is a new rejection necessitated by amendment of the claims in the response filed 11-16-2020.
Regarding claims 1, 3 and 31, Press Release teaches that PathogenDx and Emerald Scientific have announced that the companies have entered a distribution agreement for the PDx-C test kits, the latest technology in microbial testing, wherein the PathogenDx product line enables Emerald Scientific clients to test cannabis flower, extract and infused products for E. coli, Salmonella, and Aspergillus simultaneously in six hours or less, such that the combination of PathogenDx technology and manufacturing with Emerald’s distribution reach and customer support provides the cannabis industry with the most rapid and cost effective method to procure PDx technology (pg. 1, first full paragraph). PathogenDx uses its proprietary low cost and flexible microarray technology, PDx can keep up with the ever-changing microbial testing requirements with little, few or no adjustments, wherein this gives PDx customers rapid flexibility, providing safety and surety to their clients, minimizing the costs of recalls and brand damage (pg. 1, third full paragraph), wherein it is known that the PDx-C microarray technology comprises DNA oligonucleotides printed directly onto standard glass slides to form panels of microarrays (12 each per slide), which are functionally isolated via a hydrophobic barrier coating, such that the oligonucleotide probes are linked to the underlying surface, wherein the test is initiated by a PCR reaction which serves to amplify and dye-label specific microbial DNA segments; and the PDx-C microarray includes sequences to detect pathogens including E. coli, Salmonella enterica, Aspergillus flavus, Aspergillus niger, Aspergillus fumigatus, MacConkey (bacterial), Sab Dex (fungal) as evidenced by Eggers et al. (pg. 4, Figure; pg. 6, last full paragraph; pg. 6, last partial paragraph; pg. 7, first full paragraph; pg. 9, Figure; and pg. 10, Table). 
Although Press Release does not specifically exemplify each limitation of the microarray system of instant claim 1, Press Release do teach a distribution agreement between PathogenDx and Emerald Scientific in regards to the PDx-C microarray, wherein the PDx-C microarray uses specific probes to detect pathogens including cannabis testing for E. coli, Salmonella enterica, Aspergillus flavus, Aspergillus niger, Aspergillus fumigatus species. Moreover, Figures 10, 12 and 16 of the instant published Specification appear to exemplify a microarray having the same features as shown for the PDx-C microarray as evidenced by Eggers et al. (pgs. 4, 9 and 10; Figures and Table). As stated in MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, as noted in MPEP 2112.01(II), "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant Id. As indicated in MPEP 2112(V): “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” It is noted that the Patent Office has no ability to make a determination as to whether the PDx-C microarray comprising probes for the detection of pathogens includes the structural elements as recited in instant claim 1 and, thus, the burden shifts to Applicant to show that the claimed and prior art products are not identical or substantially identical in structure or composition.
Thus, in view of the foregoing Press Release meets all the limitations of the claims and, therefore, anticipates the claimed invention, or in the alternative, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §§ 102/103 as anticipated by, or in the alternative, obvious over the art.	


The Examiner suggests that Applicant provide evidence that the microarray system of instant claim 1 is not encompassed by the PDx-C microarray of Press Release as evidenced by Eggers.

Conclusion
Claims 1, 3 and 31 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639